Case 3:20-cv-00569-MPS Document 15-1 Filed 04/30/20 Page 1 of 3




                       EXHIBITO
     Case 3:20-cv-00569-MPS Document 15-1 Filed 04/30/20 Page 2 of 3



                            Declaration of Miranda McLaurin

1. I am currently in custody at Danbury FCI in the low security satellite prison ("FSL"). My
   Bureau of Prisons ("BOP") Register Number is 21032-043.

2. I am 42 years old.

3. Even before the coronavirus pandemic, the medical care at this facility has been terrible.
   If a person is sick, they have to go to "pill call" that day to get a sick call slip. They then
   fill out the slip to request an appointment with medicaL Most people are not seen for
   weeks.

4. Normally, there is a pharmacy tech at medical every day to pass out medicine for pill call.
   I believe that there is a doctor who rotates between the three facilities at Danbury all
   week. He is only at FSL certain days. He is an OB/GYN. There is one nurse at FSL who
   also rotates through the facilities. There are two psychologists who are here every day
   during the week.

5. Currently, medical staff is rotating through the different facilities. The medical staff are at
   our facility for appointments only, and they are rarely here. If it is past a certain time of
   the day and you have a medical emergency, you have to tell an officer what's going on
   and the officer will call the medical staff member who is on call that night and tell them
   what's happening. The medical staff member will determine ifthe person with the
   medical emergency needs to be taken to the hospital or not.

6. The woman in the bunk directly across from me (my " bunkie") was sick for three weeks.
   She was coughing up her lungs, her body was sore, she was running a fever, not eating,
   vomiting, and barely getting out ofbed. Some other women and I told the staff we
   thought she had the virus. Medical staff told her there was nothing wrong with her. She
   was not tested for COVID-19.

7. Staff check everyone's temperature with the same kind ofthem1ometer. There is a nurse
   who came to FSL on April 27th to help because the facility is short-staffed, and he called
   the thermometer cheap. The temperature read-out is the same for everyone.

8. On April 25th the facility tested 43 women for COVID-19 and 11 women tested positive.

9. The women who tested positive for COVID-19 were placed in the visitation room at FSL.
   The women who tested negative were placed in the dining room.


10. The dining room and the kitchen are in one building. It's kind of like a Popeye' s
    restaurant, with the food served behind a line, tables in front, and the cooking area in the
     Case 3:20-cv-00569-MPS Document 15-1 Filed 04/30/20 Page 3 of 3




   back. The dining room has one bathroom with a toilet and a sink. There are 32 women in
   there now.

11. The visiting room has one shower and one toilet.

12. Some women who have been quarantined are placed in classrooms. There aren't any
    toilets or showers or sinks in the classrooms. Some of those women have had to wait
    hours before they were let out to use the restroom.

13. The facility tested people who were in contact with the woman who went to the hospital
    on the 241h. Anyone who was in contact with her was asked to go to a certain area.
    However, the facility did not ask about or test everyone who were watching tv, playing
    cards, or otherwise interacting with people who tested positive.

14. The same staff members are working in the dormitory and the quarantined areas.

15. A staff member came into the unit today to clean the hard surfaces with cleaning solution.
    We asked the staff member for cleaning supplies like soap to wash our hands and paper
    towels. He would not give it to us. The soap dispensers are empty right now and there
    aren't any paper towels for us to dry our hands on.

16. I declare under the penalty of perjury that the contents of this declaration are true and
    correct to the best of my knowledge. I will sign a hard copy of this declaration at my
    earliest opportunity.


                                           /s/ Miranda McLaurin

                                           April 29, 2020
